Exhibit 10.4

WELLS FARGO LENDER NOTE

July 29, 2010

FOR VALUE RECEIVED, JARDEN RECEIVABLES, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), or its registered assigns, on or before the
Commitment Termination Date, the aggregate unpaid principal amount of all Loans
shown on the schedule attached hereto (and/or any continuation thereof and/or in
the records of Wells Fargo) made by Wells Fargo pursuant to that certain Second
Amended and Restated Loan Agreement, dated as of July 29, 2010 (together with
all amendments and other modifications, if any, from time to time thereafter
made thereto, the “Loan Agreement”), among the Borrower, Jarden Corporation, as
the Servicer, Wells Fargo, Three Pillars Funding LLC, as a Lender, and SunTrust
Robinson Humphrey, Inc., as Administrator.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by the Administrator pursuant to the Loan Agreement.

This promissory note is a “Lender Note” referred to in, and evidences
indebtedness incurred under, the Loan Agreement, and the holder hereof is
entitled to the benefits of the Loan Agreement, to which reference is made for a
description of the security for this Lender Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

JARDEN RECEIVABLES, LLC By: SUNBEAM PRODUCTS, INC.     Its: manager and sole
member By:  

/s/ John E. Capps

  Name:  

John E. Capps

  Title:  

Vice President

 

-2-